DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 11, 2020 has been entered.
Claims 1-3, 5, 7 and 17-20 are currently being examined.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5, 7 and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the claim now contains a limitation to a doped tin oxide filled with at least 10 mol% of elemental antimony. However, this would include an already doped tin oxide then filled with elemental antimony. The dopant for the already doped tin oxide could be any dopant, but the Specification only discloses antimony as a dopant. Further, while the specification discloses filing with at least 10 mol% of antimony Sb, the form of the antimony being elemental antimony is not disclosed. An antimony compound could provide 10 mol% of Sb without being in elemental form. 
Claims 2, 3, 5 and 7 all depend from claim 1 and thus, also fail to comply with the written description requirement. 
2, doped with an elemental antimony. Given the chemical symbol, Sb:SnO2, this would imply an antimony tin oxide layer that is further doped with elemental antimony. There is no double doping disclosed. Further, while the specification discloses doping with antimony, the form of the antimony being elemental antimony is not disclosed. An antimony compound could provide antimony doping without being in elemental form.
Claims 18-20 all depend from claim 17 and thus, also fail to comply with the written description requirement. 

Claims 1-3, 5, 7 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear if the tin oxide is intended to already be doped prior to the filling with the elemental antimony. It is further unclear whether the dopant is intended to be elemental antimony or just a dopant that provides 10 mol% of Sb to the tin oxide. 
Claims 2, 3, 5 and 7 all depend from claim 1 and thus, also are rendered indefinite.
Claim 5 recites the limitation "the antimony doped tin oxide layer" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 17, it is unclear if the claimed metal oxide coating must be formed of an antimony tin oxide further doped with elemental antimony or if the coating is just a tin oxide layer doped with an elemental antimony. Further, it is unclear whether the dopant is intended to be elemental antimony or just a dopant that provides Sb to the tin oxide. Further regarding claim 17, it is unclear if “the coating” of line 7 is meant to refer to the “surface coating” of line 1 or the “metal-oxide coating” of line 5.
Claims 18-20 all depend from claim 17 and thus, are also rendered indefinite.

Claim Rejections - 35 USC § 103
Claims 1-3, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Haluska et al. (US 5,436,083) in view of DE 4212950 A1.
Regarding claims 1 and 2, Haluska (Column 1, lines 49-56) teaches a protective coating for electronic substrates that comprises a polysilazane and a filler. The fillers can include powders or flakes, can be formed from materials such as mica, metal oxides such as silica, antimony oxide and tin oxide and are chosen depending on the intended use for the coating.
Haluska does not explicitly disclose that the mica particles are coated with an electrically conductive, metal-oxide coating.
DE 4212950 A1 teaches pigments which increase the conductivity of a polymeric system (Paragraph 9) for uses such as antistatic coatings for electronic equipment (Paragraph 2). The particles can be a combination of conductive platelet-shaped ® CM 30, which are coated with antimony-doped tin oxide. 
The ratio of the tin to antimony (i.e. elemental antimony) can be from about 2:1 to 20:1 (DE 4212950 A1, Paragraph 20). While DE 4212950 A1 does not state whether this is a molar or weight ratio, if it was molar it would overlap the mol % of antimony claimed and if it is a weight ratio, based on the molecular weights of tin and antimony, this would be a mol % amount of antimony that would overlap that claimed. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a combination of platelet-shaped mica pigments (such as Minatec® CM 30) and spherical metal oxide particles coated with conductive metal oxide as the filler in the coating of Haluska, in order to provide an antistatic function as taught by DE 4212950 A1 to the protective coating for the electronic substrate of Haluska. 
The use of the coating as a surface coating for lightning reduction is an intended use of the surface coating. A recitation of the intended use of the claimed invention 
Regarding claims 3 and 5, given that the particles of DE 4212950 A1 can be the same as those of the instant application, the ATO coating of the mica would provide the same nonlinear profile of electrical resistance and high electrical resistance at small field strengths and substantially smaller electrical resistance at large field strengths as claimed.
Regarding claim 7, the Minatec® CM 30 lamellar particles have an ATO coating and DE 4212950 A1 (Paragph 24) also teaches that silica particles can be coated with antimony-doped tin oxide. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to coat the spherical particles with antimony-doped tin oxide, since DE 4212950 A1 teaches this as a usable coating for non-platelet-shaped particles.

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Haluska et al. (US 5,436,083) in view of DE 4212950 A1 and Steingrover (US 2009/0071368).
Regarding claims 17-20, Haluska (Column 1, lines 49-56) teaches a protective coating for electronic substrates that comprises a polysilazane and a filler. The fillers can include powders or flakes, can be formed from materials such as mica, metal 
Haluska does not explicitly disclose that the mica particles are coated with an electrically conductive, metal-oxide coating.
DE 4212950 A1 teaches pigments which increase the conductivity of a polymeric system (Paragraph 9) for uses such as antistatic coatings for electronic equipment (Paragraph 2). The particles can be a combination of conductive platelet-shaped particles and non-platelet-shaped particles (Paragraph 10). The platelet-shaped particles can be mica (Paragraph 11) and the non-platelet shaped particles can be spherical (globular) metal oxide particles (Paragraph 12) each coated with a conductive metal oxide (Paragraph 13), in particular antimony-doped tin oxide (Paragraph 18). The antimony has a specific antimony content (Paragraph 20) and thus, would contain elemental antimony. The non-platelet shaped particles can be silica (silicon dioxide) particles (Paragraph 24). DE 4212950 A1 (Paragraph 23) teaches a specific platelet-shaped pigment Minatec® CM 30, which are coated with antimony-doped tin oxide. 
The ratio of the tin to antimony (i.e. elemental antimony) can be from about 2:1 to 20:1 (DE 4212950 A1, Paragraph 20). While DE 4212950 A1 does not state whether this is a molar or weight ratio, if it was molar it would overlap the mol % of antimony claimed and if it is a weight ratio, based on the molecular weights of tin and antimony, this would be a mol % amount of antimony that would overlap that claimed. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a combination of platelet-shaped mica pigments (such as Minatec® CM 30) and spherical silicon dioxide particles coated with conductive metal oxide as the filler in the coating of Haluska, in order to provide an antistatic function as taught by DE 4212950 A1 to the protective coating for the electronic substrate of Haluska. 
Haluska in view of DE 4212950 A1 does not explicitly teach that the silicon dioxide is in the form of quartz.
Steingrover (Paragraph 24) teaches quartz as a form of industrially important fillers based on silicon dioxide.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use quartz, as the silicon dioxide of Haluska in view of DE 4212950 A1, since Steingrover teaches this as a form of industrially important fillers based on silicon dioxide.
The use of the coating as a surface coating for lightning reduction is an intended use of the surface coating. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Given that the coating can be the same as that of the instant application, it would be capable of performing the intended use.
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Steingrover (US 2009/0071368) in view of DE 4212950 A1.
Regarding claims 17-19, Steingrover (Paragraph 21) teaches a coating comprising inorganic particles that can improve antistatic properties. The inorganic particles can include antimony tin oxide (ATO) and mica and can have the form of core-shell particles (Paragraph 23). The coating can also comprise silicon dioxide quartz particles (Paragraph 24).The coating can also comprise polymer binders as the matrix (Paragraphs 63-64).
Steingrover does not teach the shape of the mica or quartz or other specifics of the inorganic particles.
DE 4212950 A1 teaches pigments which increase the conductivity of a polymeric system (Paragraph 9) for uses such as antistatic coatings (Paragraph 2). The particles can be a combination of conductive platelet-shaped particles and non-platelet-shaped particles (Paragraph 10). The platelet-shaped particles can be mica (Paragraph 11) and the non-platelet shaped particles can be spherical (globular) metal oxide particles (Paragraph 12) each coated with a conductive metal oxide (Paragraph 13), in particular antimony-doped tin oxide (Paragraph 18). The non-platelet shaped particles can be silica (silicon dioxide) particles (Paragraph 24). DE 4212950 A1 (Paragraph 23) teaches a specific platelet-shaped pigment Minatec® CM 30, which are coated with antimony-doped tin oxide. 
The ratio of the tin to antimony (i.e. elemental antimony) can be from about 2:1 to 20:1 (DE 4212950 A1, Paragraph 20). While DE 4212950 A1 does not state whether this is a molar or weight ratio, if it was molar it would overlap the mol % of antimony prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a combination of platelet-shaped mica pigments (such as Minatec® CM 30) and spherical quartz particles coated with conductive metal oxide in the coating of Steingrover, in order to increase the conductivity of the coating to provide an antistatic function to the coating. 
The use of the coating as a surface coating for lightning reduction is an intended use of the surface coating. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Given that the coating can be the same as claimed, it would be capable of performing the intended use.

Response to Arguments
Applicant's arguments filed March 11, 2020 have been fully considered but they are not persuasive. 
In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  
Further, the rejection does not just rely on the teachings of Steingrover, but include the teachings of DE 4212950 A, which disclosed antimony-doped tin oxide (Paragraph 18 among others). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicants argue that the teachings of Steingrover are limited to dental applications. However, that application is only a single use disclosed by Steingrover. The broader teachings of Steingrover (Paragraph 21) are directed to general coatings and molded products and can include fillers that provide antistatic properties. 
Applicants argue that Haluska et al. (US 5,436,083) does not disclose doping with elemental antimony. Again that feature is taught by DE 4212950 A1 to provide antistatic protection to the electronic devise of Haluska.

Regarding Applicants’ discussion on  the silane of Steingrover, that teaching is no longer relied upon in the above rejections. 
Applicants argue that DE 4212950 A1 was used only to teach the shape of the mica or quartz. However, the rejections all set forth using the filler of DE 4212950 A1 and this filler is coated with antimony doped tin oxide. 
Due to amendments to the claims, the rejections from the November 15, 2019 Office Action are withdrawn and replaced by those presented above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A Robinson whose telephone number is (571)272-7129.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH A ROBINSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        



 March 26, 2021